Citation Nr: 1435229	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine with degenerative hyperostosis of the left facet (hereinafter, "low back disorder").

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the RO did not formally adjudicate the TDIU issue.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has testified that she is seeking a TDIU in accord with Rice.  Therefore, the Board finds that this issue is part of the appeal.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.  The Veteran also submitted additional evidence in conjunction with this hearing, accompanied by a waiver of having such evidence initially considered by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons stated below, the appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required in order to comply with the duty to assist. 

In this case, the Board notes that the Veteran was accorded VA examinations in April 2010, January 2011, and August 2011 which evaluated her service-connected back disorder.  However, as it has been approximately 3 years since the last examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  The Veteran also indicated at the August 2012 hearing that her low back disorder may have increased in severity and/or these VA examinations did not adequately evaluate this disability.  In pertinent part, all of these examinations found she did not have incapacitating episodes due to her low back disorder, but she provided testimony and medical evidence in August 2012 to the effect she does have incapacitating episodes.

In view of the foregoing, the Board finds that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for the service-connected low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  The Board notes the Veteran indicated her willingness to report for a new examination at the August 2012 hearing.

The Board further notes that the evidence submitted by the Veteran in conjunction with the August 2012 hearing included statements from Heartland Family Chiropractic and Eriksen Chiropractic Centers.  As such, it indicates there are potentially outstanding treatment records regarding her low back disorder that are not of record.  Therefore, a remand is also required to obtain any such treatment records.

With respect to the TDIU claim, as this claim was not considered below, a remand is required in order for the Veteran to be provided with the requisite notification and opportunity to present evidence and argument in support of this claim.  Moreover, as the Veteran's low back disorder is her only service-connected disability, the adjudication of the low back claim will involve development that impacts whether she is entitled to a TDIU.  Therefore, these claims are inextricably intertwined, and the Board must defer adjudication of the claim for a TDIU until the development on the low back claim has been completed.  Further, as an examination has been deemed necessary for the low back disorder, then it should include an opinion that addresses its effect on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for her low back disorder since December 2011, to include any treatment she has received from Heartland Family Chiropractic and Eriksen Chiropractic Centers.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her back symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of her service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected low back disorder, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


